Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schmidt (US 20120213037).
With regard to claim 1 Schmidt discloses a system for adjusting the angular position of a first toothed wheel set (182-131 figure 5a) relative to a support on which the first toothed wheel set is mounted such that it can pivot (figure 5b), the adjusting system comprising: an adjusting member (28-31, 12 figure 5b) allowing an action to be applied to an angular position of the first toothed wheel set so as to adjust the angular position of the first toothed wheel set relative to the support (figure 5b).

With regard to claim 2 Schmidt discloses the adjusting system according to claim 1, wherein the first toothed wheel set is a pinion (figure 5b), and wherein the support is a wheel on which the pinion is frictionally mounted so as to form a wheel set (figure 5b).

With regard to claim 3 Schmidt discloses the adjusting system according to claim 1, wherein the adjusting member is a wheel set having a toothed sector and the angular position whereof is adjustable and which is engaged with the first toothed wheel set, the angular position whereof is to be adjusted (figure 5b).

With regard to claim 4 Schmidt discloses a timepiece comprising: the adjusting system according to claim 1 (title, abstract).

Allowable Subject Matter
Claim 5 allowed.
The following is an examiner’s statement of reasons for allowance:

With regard to claim 5 Schmidt discloses a large date calendar display mechanism (figure 1c) driven via a kinematic chain by a horological movement of a timepiece (title, abstract, figures 1a-b) equipped with said large date calendar display mechanism, said large date calendar display mechanism comprising:
a first date indicator (20) on which the indications of the units component of the date from “0” to “9” are placed (20), and 
a second date indicator (23) on which the indications of the tens component of the date from “0” to “3” are placed (23), 
whereby all of the date indications from “01” to “31” can be obtained by combining the indications of the units component “0” to “9” of the date, borne by the first date indicator, with the indications of the tens component “0” to “3” of the date, borne by the second date indicator (title, abstract, figure 1c), 
the first date indicator (20) remaining still during a 24-hour period separating the passage from the last day of a month having 31 days to the first day of the following month (paragraph 34), 
the kinematic chain comprising a wheel (28-31) that is continuously engaged with the horological movement (figure 1b) and which has a perimeter provided with a toothing via which the wheel meshes with a pinion (128-131) which itself contributes to driving the first indicator of the units component of the date, the wheel (28-31) being, at one point along the perimeter thereof, 
devoid of teeth (figure 5b) such that, during the 24-hour period separating the passage from the last day of a month having 31 days to the end of the first day of the following month, the wheel does not mesh with the pinion (128-131) which, similarly to the first date indicator, thus remains still (figures 1c, 5b), the large date calendar display mechanism further comprising 
Schmidt does not disclose the claimed:
a units drive pinion engaged with an intermediate wheel, the units drive pinion being frictionally mounted on a units drive wheel with which it forms a units drive wheel set, an adjusting member, the angular position whereof is adjustable and which is engaged with the units drive pinion, being borne by the units drive wheel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7-30-22
/SEAN KAYES/Primary Examiner, Art Unit 2844